O’CONNELL, J.,
dissenting.
I am of the opinion that the plaintiff is entitled to bring a third party action in this case.
Unquestionably both the defendant and the Umpqua Plywood Corporation had as their common aim the removal of timber from the same premises and in this sense they were engaged in a “common enterprise.” And it is true, as the defendant points out, that Umpqua exercised surveillance over the defendant’s operation as it did with those of other independent contractors who were engaged in the logging operation. But neither the common purpose nor the surveillance exercised by Umpqua brings the activities of Umpqua and the defendant together so as to constitute joint supervision and control over the premises within the meaning of OES 656.154.
It is agreed that the simultaneous activity of the employes of two or more employers on the same premises is not in itself sufficient to make the operation *312a common enterprise. Nor is it enough that they are both engaged in the operation to produce the same final objective as, for example, the removal of timber from the same tract of land. The fact that they work with an identity of interests in a common result is not enough; their common interest must also draw them into a physical relation wherein the physical efforts of their employes are combined to accomplish a particular job on the premises. As taught in the opinion of Justice Tooze in Johnson v. Timber Structures, Inc., 203 Or 670, 281 P2d 723 (1955), ORS 656.154 is to be construed to mean that there must be joint supervision and control “of the particular work at hand,” or more specifically “active participation in and control over the particular work being done.” Supra at p 683.
There was not such supervision and control in that sense in the present case. Certainly the employes were brought together on the premises in furtherance of a general objective. But each was engaged in a separate operation. Each operation gave rise to certain risks to the employes engaged in it. Because the employes of both Umpqua and the defendant were on the same general premises the employes of one were exposed to risk created by the separate activities of employes of the other. But recovery in a third party action for an injury resulting from such activities is not barred by ORS 656.154. The injury must arise out of a hazard created by the joint participation of the employes in carrying out a particular task. Such an injury did not occur in the present case and the plaintiff should have been permitted to maintain his action against the defendant.
The majority opinion construes the statute strictly against the employe; the construction should be in *313his favor. Johnson v. Timber Structures, Inc., supra. A workman should not be deprived of his common law right to bring an action unless the facts fall clearly within the statute. They do not in this case. Therefore, I dissent.